On June 4, 1921, there was filed with the clerk of this court a petition for writ of habeas corpus, which was presented to the Presiding Judge, alleging that Don Lawhead was unlawfully restrained of his liberty by Ben Dancey, sheriff of Oklahoma county; that the cause of said restraint was a warrant issued by the Governor of Oklahoma upon a requisition from the Governor of Colorado, predicated upon an information filed by Joseph W. Hawley, district attorney of Las Animas county, Colorado, charging said Don Lawhead with the crime of obtaining money under false pretense from one R.A. Murray, committed in said county and state, and alleging various grounds why said warrants were improvidently issued. The writ of habeas corpus issued, returnable before the court on June 6th, at which time all the parties appeared. Thereupon petitioner, through his counsel, *Page 231 
asked leave to dismiss the cause. Which motion was sustained, the writ discharged and petitioner remanded to the custody of the respondent.